Title: From Benjamin Franklin to Samuel Cooper, 9 December 1780
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Sir,
Passy Decr. 9. 1780
Since mine of the 2 Instant, your Grandson has desired me to order that he may have a Room & fire &c. to himself. This will cost 300 Livres a year more, and I have doubts about putting his Father to such an Additional Expence without knowing his Mind or yours. I should be glad to receive some general Directions. Mr. Adams told me he had none. The School he is in is well for the present, but a better may soon be wanted. One of my Grandsons, is about the same Age, and intending him for a Presbyterian & a Republican, I have sent him to Geneva, where he goes on well. Some of the Nobility here send their Sons to the same School, thinking the Education there better, as well as safer, with regard to morals, than at Paris. If you should approve of it, as I have Thoughts of making a short Visit to Geneva in the Spring, I would take your young Gentleman in my hand.
You mention that the Officers & men of the Alliance complain of being kept out of their Prize Money. They have some reason, but it has been impossible for me to help them. The Expedition was compos’d of the Alliance, & 5 or 6 French Vessels, some in the King’s Pay & some Privateers. When they were about to sail, the Captains entered into an Agreement, and named an Agent who was empowered to receive & sell their Prizes, and distribute the Produce of them agreable to the Articles. I had no hand in this Nomination, and have never touch’d a Farthing of the Money directly or indirectly. Quarrels have arisen among the Captains, and Suits at Law are commenc’d by some for Shares to which others say they have no right. These Suits not being yet decided, are said to cause the Delays complain’d of; and all the French Officers and Seamen have the same Cause of Complaint with those of the Alliance: I am persuaded that every one will obtain their Due in time, wherein I shall assist all in my Power. You did me Justice in pledging yourself that my Honour will appear clear thro’ this whole matter, and you will have no cause to be asham’d of your good Opinion of me.
With great Respect & Affection, I am ever Dear Sir, Your most obedient & most humble Servant
B Franklin


P.S. If you have yet a Copy I sent you of my Correspondence with Dean Tucker, I wish you would send it me. You will much oblige a Friend of ours in London.—
Revd. Dr. Cooper.

 
Notation: Copy
